Title: To Thomas Jefferson from Gouverneur Morris, 10 April 1792
From: Morris, Gouverneur
To: Jefferson, Thomas


          
            Dear Sir
            London 10 April 1792
          
          I beg Leave to enclose the procés verbal of the late assassination at Stockholm. The last Advices from thence give Hopes of the King’s Recovery but from the Nature of the Wound his state must for a long Time be precarious. Conjecture as is usual in such Cases wanders very far but it would seem to be the Consequence of a pretty general Combination among the Nobles of Sweden to restore their aristocratic Tyranny. You know that the Country was freed by the King from this afflictive Calamity but that, as is too often the Case, he arrogated all Power to himself.
          The last Advices from India mention the Taking of a french Frigate the Resolve by the English because she would not permit them to search Merchant Ships under her Convoy. Lord Grenville in mentioning this Affair to the french Minister here treated it as a Thing of Course which they had a Right to do by the commercial Treaty at which Mr. Hertzinger was not a little surpriz’d. The Opinion here seems to be that the national Assembly will by no Means resent this Insult to their Flag but treat it as the Aggression of their Officer and  him as an Aristocrat who wished to involve his Nation in a War with their Friends the English. I beleive for my own Part that the british Embassador at Paris is ordered to make an Apology and from the Situation of Things there I presume that it will be readily accepted.
          You will find enclos’d a Pamphlet which was publish’d here on Occasion of the late Armament against Russia. It was written under the Inspection of a Person to whom the Facts were all familiarly known. I think if you have not seen it before you will derive some Pleasure from the Perusal.
        